         Case 1:17-cr-00683-LAP Document 108 Filed 01/07/19 Page 1 of 1




Jonathan Bach                                                                                 Via ECF
+1 212 479 6470
jbach@cooley.com



                                                                                       January 7, 2019

Honorable Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Person, et al., 17 Crim. 683 (LAP)

Dear Judge Preska:

We write respectfully on behalf of all defense counsel, and with the consent of the government, to
request that the Court waive the appearance of both defendants at the pre-trial conference currently
set for January 23, 2019 in the above-referenced matter.

We anticipate that the conference will primarily concern scheduling and related procedural
matters, which the attorneys can address with the Court. Both defendants reside out of state and a
waiver would spare them the burden and expense of air travel. Mr. Michel also has a business
conflict with respect to the current conference date.

Assistant United States Attorney Robert Boone has authorized me to represent to the Court that
the government has no objection to this request. Thank you for your consideration of this matter.


                                                            Respectfully,

                                                            /s/Jonathan Bach
                                                            Jonathan Bach



cc:    All counsel of record (by ECF)




                           Cooley LLP 1114 Avenue of the Americas New York, NY 10036
                                   t: (212) 479-6000 f: (212) 479-6275 cooley.com
